          Case 1:18-md-02865-LAK Document 401 Filed 07/14/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 In re

 CUSTOMS AND TAX ADMINISTRATION OF                                      MASTER DOCKET
 THE KINGDOM OF DENMARK
 (SKATTEFORVALTNINGEN) TAX REFUND                                       18-md-2865 (LAK)
 SCHEME LITIGATION

 This document relates to: 18-cv-05053, 18-cv-
 09797, 18-cv-09836, 18-cv-09837, 18-cv-09838,
 18-cv-09839, 18-cv-09840, 18-cv-09841, 18-cv-
 10100.



  STIPULATION AND [PROPOSED] ORDER EXTENDING BRIEFING SCHEDULES
            FOR MOTIONS TO DISMISS AMENDED COMPLAINTS

         IT IS HEREBY STIPULATED AND AGREED by and between the undersigned parties

that the briefing schedules for the respective motions to dismiss the amended complaints (the

“Motions,” and each a “Motion”) filed by Defendants Acer Investment Group, LLC, Darren

Wittwer, Louise Kaminer, and Robert Crema on July 2, 2020 (ECF No. 392), and by Defendants

The Goldstein Law Group PC 401(k) Profit Sharing Plan, Sheldon Goldstein, and Scott

Goldstein on July 3, 2020 (ECF No. 396), are modified as follows:

         1.     Plaintiff Skatteforvaltningen’s current July 16 and July 17, 2020 deadlines to

submit its responses to the Motions are hereby extended by twenty-one (21) and twenty (20)

days, respectively, up to and including August 6, 2020.

         2.     Defendants’ deadline to submit replies in further support of their Motions shall be

August 20, 2020.

         This is the parties’ first request to modify the briefing schedule for either Motion.
       Case 1:18-md-02865-LAK Document 401 Filed 07/14/20 Page 2 of 2




Dated: New York, New York
       July 14, 2020



By: /s/ Marc A. Weinstein                   By: /s/ John C. Blessington
   Marc A. Weinstein                           (e-signed with consent)
HUGHES HUBBARD & REED LLP                      John C. Blessington (pro hac vice)
One Battery Park Plaza                      K&L GATES LLP
New York, NY 10004-1482                     State Street Financial Center
Telephone: (212) 837-6000                   One Lincoln Street
Fax: (212) 422-4726                         Boston, MA 02111
marc.weinstein@hugheshubbard.com            Telephone: (617) 261-3100
                                            Fax: (617) 261-3175
Counsel for Plaintiff Skatteforvaltningen   john.blessington@klgates.com

                                            Counsel for Defendants Acer Investment Group,
                                            LLC, Louise Kaminer, Darren Wittwer and
                                            Robert Crema


By: /s/ Kari Parks
   (e-signed with consent)
   Martin H. Kaplan
   Kari Parks
GUSRAE KAPLAN NUSBAUM PLLC
120 Wall Street
New York, NY 10005
Telephone: (212) 269-1400
Fax: (212) 809-5449
mkaplan@gusraekaplan.com
kparks@gusraekaplan.com

Counsel for Defendants The Goldstein
Law Group PC 401(k) Profit Sharing
Plan, Sheldon Goldstein, and Scott
Goldstein


SO ORDERED:



      Hon. Lewis A. Kaplan
    United States District Judge



                                             2
